Opinion by
Mr. Justice Potter,
The error here alleged, was the refusal, by the court below, to take off a compulsory nonsuit. The plaintiff in this case was injured while working in the defendant’s worsted mill. Her duty was to operate a drawing frame. In the language of the trial judge, “ The work of this frame is to draw out the wool in process of preparation for twisting and spinning. The wool, in the shape of long filaments or slivers, is wound upon creels, which are placed upon the back of the frame, whence the slivers, two together from separate creels, are passed over a hook, through what has been termed a funnel, or eye, between rolls, a part known technically as the porcupine, some six inches back of the rolls and wound upon securing creels at the front of the frame.” The porcupine seems to have been a cylindrical apparatus faced with sharp hooks, whose purpose was to straighten the strands of wool. It was the dangerous part of the machinery and the plaintiff knew it. She says so, and that she had cleaned the porcupine frequently, and knew that if she put her hand into it, when it was in motion, she would be hurt. There is no evidence that she was not properly instructed in the use of the machinery. Whatever danger there was in its operation was open and apparent. She had entire charge of this machine for a period of about three months. She admitted that in the performance of her duty there was no occasion for her to put her hand into the porcupine. Tet in straightening out a snarl, she accidentally did get her hand into the porcupine. The instant it was in, the damage was done. The testimony does not show how long her hand was in contact with the porcupine, nor how the machine was stopped. It is manifest that the stopping of the machine after her hand went into the porcupine would not have avoided the accident. Plaintiff testified that her hand *409-went in practically instantaneously. If it had been shown that the accident occurred, as is suggested in the argument, because no stop handles were attached to the machine, at a place where stop handles were usually placed, and should have been placed to make the machine reasonably safe to operate, the case for the plaintiff would stand on firm ground. But as the trial judge again puts it, “the accident could not have been prevented, after the snarled sliver caught the hand of the plaintiff, because she distinctly testified that her hand was so quickly drawn into the porcupine that she could not even cast her free hand up to assist in breaking the sliver to free her caught hand. She testified that her hand passed almost instantly into the porcupine, hence the handles could not have been used to prevent the accident had they been attached. It is plain that the negligence complained of, namely, the absence of the handles, did not cause nor contribute to the accident.”
We do not find anything in the evidence to support the charge of negligence as set forth in the plaintiff’s statement.
The assignment of error is overruled and the judgment is affirmed.